                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:03-CR-00200-GCM-CH-2
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                            ORDER

 JOLLIETT KELLY JR.,

                Defendant.


         THIS MATTER COMES before this Court on the Court’s own motion. Defendant

Jolliett Kelly filed two pro se motions to reduce his sentence under the First Step Act of 2018 [ECF

Docs. 117 and 118]. Subsequently, he filed a Supplemental Memorandum in Support of First Step

Act Motion [ECF Doc. 131]. The Court instructs the Government to respond to the Supplemental

Memorandum within thirty (30) days of entry of this Order.

         SO ORDERED.


                                       Signed: October 30, 2020




      Case 3:03-cr-00200-GCM-CH Document 132 Filed 10/30/20 Page 1 of 1
